Exhibit 10.213

 

“CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.

 

FIRST AMENDMENT TO

MUTUAL TERMINATION OF

WAREHOUSE DISTRIBUTION CONTRACT

between

UPS SUPPLY CHAIN MANAGEMENT, INC.

and

CYGNUS, INC.

 

 

This First Amendment, having an Effective Date of September 26, 2002 to the
Mutual Termination of the Warehouse Distribution Contract, having an effective
date of September 10, 2002 (hereinafter “Mutual Termination”), is between UPS
Supply Chain Management, Inc. (hereinafter “SCM”), f/d/b/a Livingston Healthcare
Services Inc., having a principal place of business at 220 Lake Drive, Newark,
DE 19702, and Cygnus, Inc. (hereinafter “Client”), having its principal place of
business at 400 Penobscot Drive, Redwood City, CA 94063.

 

RECITALS

 

WHEREAS, SCM now wishes to purchase from Client the equipment set forth on
Exhibit C.1 of the Warehouse Distribution Contract, and Client is willing to
sell said equipment to SCM;

 

NOW, THEREFORE, in consideration of the mutual promises contained herein, the
parties hereby agree to amend the Mutual Termination as follows:

 

1.               Client will sell the equipment set forth on Exhibit C.1 of the
Warehouse Distribution Contract to SCM for a purchase price of [CONFIDENTIAL
TREATMENT REQUESTED BY CYGNUS, INC.].  Such sale shall be on an as-is basis,
with no warranties or representations whatsoever regarding the equipment.

 

2.               SCM shall return the following Client equipment to Client on or
before October 15, 2002:

Equipment at Rancho Cucamonga, CA:

a.                                       [CONFIDENTIAL TREATMENT REQUESTED BY
CYGNUS, INC.]

b.                                      [CONFIDENTIAL TREATMENT REQUESTED BY
CYGNUS, INC.]

c.                                       [CONFIDENTIAL TREATMENT REQUESTED BY
CYGNUS, INC.]

d.                                      [CONFIDENTIAL TREATMENT REQUESTED BY
CYGNUS, INC.]

 

--------------------------------------------------------------------------------


 

Equipment at Newark, DE:

a.                                       [CONFIDENTIAL TREATMENT REQUESTED BY
CYGNUS, INC.]

b.                                      [CONFIDENTIAL TREATMENT REQUESTED BY
CYGNUS, INC.]

c.                                       [CONFIDENTIAL TREATMENT REQUESTED BY
CYGNUS, INC.]

 

3.               The parties agree that Client will short-pay SCM by an amount
of [CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.] on the current invoice for
the one-time payment of [CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.] , so
as to settle the [CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.] owed by SCM
to Client pursuant to Paragraph 1 above.  Client agrees to pay SCM the resulting
amount of [CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.].

 

4.               Except for the changes reflected in this Amendment, the Mutual
Termination remains in full force and effect.

 

IN WITNESS WHEREOF, the parties have executed this First Amendment to the
Termination.

 

UPS SUPPLY CHAIN MANAGEMENT, INC.

 

By:

 

 

Name:

 

 

Title:

 

 

Dated:

 

 

 

CYGNUS, INC.

 

By:

/s/ John C Hodgman

 

Name:

John C Hodgman

 

Title:

Chairman, President & CEO

 

Dated:

Sept 26, 2002

 

 

2

--------------------------------------------------------------------------------